IN 'I`HE UNITED STA'I`ES DIS'I`RICT COURT
F{)R THE WESTERN DISTRICT OF VIRGINIA
Charlottesville ])ivision

UNITED STATES OF AMERICA )
)

)

v. ) Case No. 3:18CR00025

)

)

BENJAMIN DRAKE I}ALEY, et al )
Defendants. )

MOTION TO WITHDRAW

 

COMES NOW appointed counsel for defendant Michael Paui Miselis, and hereby
respectfully moves this Honorable Court for permission to Withdraw from this case in
accordance With Local Rule 6(i). Defendant has retained private counsel to represent him in this
cause, and said counsel, Warren Eugene Cox, Esq., has noted his appearance

WHEREFORE, counsel for defendant respectfully requests that the Court
grant this Motion.

Respeetfully submitted,

MICHAEL PAUL MISELIS
By counsel

/s/ Jessica F. Philiips

Jessica F. Phillips (VSB #65953)
Royer, Caramanis & McDonough, PLC
200-C Garrett Street

Charlottesville, VA 22902

(434) 260-8767 (telephone)

(434) 710-4061 (facsimile)

lphilligs(£§lrelnple.com

Case 3:18-cr-00025-NKI\/|-.]CH Document 38 Filed 11/02/18 Page 1 of 2 Pageid#: 285

CERTIFICATE OF SERVICE
l hereby certify that on this 2“‘£ day of Novernber, 2018, l electronically filed the
foregoing With the Cierk of the Couit using the CM/ECF system, Which Wiil send notification of

such filing to all counsel of record.

/s/ Jessioa F. Phillir)s

Jessica F. Phillips (VSB #65953)
Royer, Cararnanis & McDonough, PLC
ZOO~C Garrett Street

Charlottesville, VA 22902

(434) 260-8767 (telephone)

(434) 710~4061 (facsirnile)

` .hilli _')s@rcin )i.c.coin

   

Case 3:18-cr-OOO25-NKI\/|-.]CH Document 38 Filed 11/02/18 Page 2 of 2 Pageid#: 286

